UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQuarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 or oTransition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 1-12040 SUN HEALTHCARE GROUP, INC. (Exact name of Registrant as specified in its charter) Delaware 13-4230695 (State of Incorporation) (I.R.S. Employer Identification No.) 18831 Von Karman, Suite 400 Irvine, CA92612 (949) 255-7100 (Address, zip code and telephone number of Registrant) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of August 1, 2011, there were 25,137,216 shares of the Registrant’s $.01 par value Common Stock outstanding. 1 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES Index Page Numbers PART I.FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Balance Sheets (unaudited) 3-4 As of June 30, 2011 As of December 31, 2010 Consolidated Income Statements (unaudited) 5-6 For the three months ended June 30, 2011 and 2010 For the six months ended June 30, 2011 and 2010 Consolidated Statements of Cash Flows (unaudited) 7 For the three months ended June 30, 2011 and 2010 For the six months ended June 30, 2011 and 2010 Notes to Consolidated Financial Statements (unaudited) 8-21 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22-41 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 41 PART II.OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A. Risk Factors 42 Item 6. Exhibits 42 Signature 43 References throughout this document to the Company, “we,” “our” and “us” refer to Sun Healthcare Group, Inc. and its direct and indirect consolidated subsidiaries and not any other person. STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Certain statements in this Quarterly Report on Form 10-Q (this “Form 10-Q”) contain “forward-looking” information as that term is defined by the Private Securities Litigation Reform Act of 1995 (the “Act”) and the federal securities laws.Any statements that do not relate to historical or current facts or matters are forward-looking statements.Examples of forward-looking statements include all statements regarding our expected future financial position, results of operations, cash flows, liquidity, financing plans, business strategy, budgets, the impact of reductions in reimbursements and other changes in government reimbursement programs,the outcome and costs of litigation, projected expenses and capital expenditures, growth opportunities, ability to refinance our indebtedness on favorable terms, plans and objectives of management for future operations, and compliance with and changes in governmental regulations.You can identify some of the forward-looking statements by the use of forward-looking words such as “anticipate,” “believe,” “plan,” “estimate,” “expect,” “intend,” “should,” “may” and other similar expressions, although not all forward-looking statements contain these identifying words. We caution you that any forward-looking statements made in this Form 10-Q are not guarantees of future performance and that you should not place undue reliance on any of such forward-looking statements.The forward-looking statements are based on the information currently available and are applicable only as of the date of this report. Forward-looking statements involve known and unknown risks and uncertainties that may cause our actual results in future periods to differ materially from those projected or contemplated in the forward-looking statements.You are urged to carefully review the disclosures we make concerning risks and other factors that may affect our business and operating results, including those made inItem 1A of this Form 10-Q and in our other reports filed with the Securities and Exchange Commission, including our Annual Report on Form 10-K for the fiscal year ended December 31, 2010.The forward-looking statements are qualified in their entirety by these cautionary statements, which are being made pursuant to the provisions of the Act and with the intention of obtaining the benefits of the “safe harbor” provisions of the Act.You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this document.There may be additional risks of which we are presently unaware or that we currently deem immaterial.We do not intend, and undertake no obligation, to update our forward-looking statements to reflect future events or circumstances. 2 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (unaudited) ASSETS (in thousands) June 30, 2011 December 31, 2010 Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance for doubtful accounts of $70,419 and $66,607 at June 30, 2011 and December31, 2010, respectively Prepaid expenses and other assets Deferred tax assets Total current assets Property and equipment, net Intangible assets, net Goodwill Restricted cash, non-current Deferred tax assets Other assets Total assets $ $ See accompanying notes. 3 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (unaudited) (CONTINUED) LIABILITIES AND STOCKHOLDERS’ EQUITY (in thousands, except per share data) June 30, 2011 December 31, 2010 Current liabilities: Accounts payable $ $ Accrued compensation and benefits Accrued self-insurance obligations, current portion Other accrued liabilities Current portion of long-term debt and capital lease obligations Total current liabilities Accrued self-insurance obligations, net of current portion Long-term debt and capital lease obligations, net of current portion Unfavorable lease obligations, net Other long-term liabilities Total liabilities Commitments and contingencies (Note 5) Stockholders' equity: Preferred stock of $.01 par value, authorized 3,333 shares, zero shares issued and outstanding as of June 30, 2011 and December 31, 2010 - - Common stock of $.01 par value, authorized41,667 shares, 25,137 and 24,974 shares issued and outstanding as of June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit (190,603 ) (208,661 ) Accumulated other comprehensive loss, net (618 ) - Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes. 4 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED INCOME STATEMENTS (unaudited) (in thousands, except per share data) For the Three Months Ended June 30, 2011 June 30, 2010 Total net revenues $ $ Costs and expenses: Operating salaries and benefits Self-insurance for workers’ compensation and general and professional liability insurance Operating administrative expenses Other operating costs Center rent expense General and administrative expenses Depreciation and amortization Provision for losses on accounts receivable Interest, net of interest income of $82 and $73, respectively Transaction costs - Integration costs - Total costs and expenses Income before income taxes and discontinued operations Income tax expense Income from continuing operations Loss from discontinued operations, net of related taxes (416 ) (652 ) Net income $ $ Basic earnings per common and common equivalent share: Income from continuing operations $ $ Loss from discontinued operations, net (0.02 ) (0.04 ) Net income $ $ Diluted earnings per common and common equivalent share: Income from continuing operations $ $ Loss from discontinued operations, net (0.02 ) (0.04 ) Net income $ $ Weighted average number of common and common equivalent shares outstanding: Basic Diluted See accompanying notes. 5 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED INCOME STATEMENTS (unaudited) (in thousands, except per share data) For the Six Months Ended June 30, 2011 June 30, 2010 Total net revenues $ $ Costs and expenses: Operating salaries and benefits Self-insurance for workers’ compensation and general and professional liability insurance Operating administrative expenses Other operating costs Center rent expense General and administrative expenses Depreciation and amortization Provision for losses on accounts receivable Interest, net of interest income of $141 and $163, respectively Transaction costs - Integration costs - Total costs and expenses Income before income taxes and discontinued operations Income tax expense Income from continuing operations Loss from discontinued operations, net of related taxes (754 ) (1,257 ) Net income $ $ Basic earnings per common and common equivalent share: Income from continuing operations $ $ Loss from discontinued operations, net (0.03 ) (0.09 ) Net income $ $ Diluted earnings per common and common equivalent share: Income from continuing operations $ $ Loss from discontinued operations, net (0.02 ) (0.09 ) Net income $ $ Weighted average number of common and common equivalent shares outstanding: Basic Diluted See accompanying notes. 6 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (in thousands) For the For the Three Months Ended Six Months Ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities, including discontinued operations: Depreciation and amortization Amortization of favorable and unfavorable lease intangibles (490 ) (474 ) (974 ) (948 ) Provision for losses on accounts receivable Stock-based compensation expense Deferred taxes Changes in operating assets and liabilities, net of acquisitions: Accounts receivable (7,185 ) (4,871 ) (12,578 ) (11,193 ) Restricted cash 18 (1,928 ) Prepaid expenses and other assets (1,670 ) Accounts payable (1,582 ) (3,501 ) Accrued compensation and benefits (4,018 ) (4,362 ) (580 ) Accrued self-insurance obligations (2,569 ) (3,912 ) Income taxes payable (478 ) (290 ) - Other accrued liabilities (216 ) (2,457 ) (946 ) 13 Other long-term liabilities (492 ) (4,144 ) (1,218 ) (5,099 ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures (9,319 ) (10,656 ) (18,156 ) (27,714 ) Acquisitions, net of cash acquired (356 ) - (356 ) - Net cash used for investing activities (9,675 ) (10,656 ) (18,512 ) (27,714 ) Cash flows from financing activities: Principal repayments of long-term debt and capital lease obligations (2,800 ) (16,036 ) (5,598 ) (36,976 ) Payment to non-controlling interest - - - (2,025 ) Distribution to non-controlling interest - - - (69 ) Net cash used for financing activities (2,800 ) (16,036 ) (5,598 ) (39,070 ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes. 7 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (1)Nature of Business References throughout this document to the Company include Sun Healthcare Group, Inc. and our consolidated subsidiaries. In accordance with the Securities and Exchange Commission’s “Plain English” guidelines, this report has been written in the first person. In this document, the words “we,” “our” and “us” refer to Sun Healthcare Group, Inc. and its direct and indirect consolidated subsidiaries and not any other person. Business Our subsidiaries provide long-term, post-acute and related specialty healthcare in the United States.We operate through three principal business segments: (i) inpatient services, (ii) rehabilitation therapy services, and (iii) medical staffing services.Inpatient services represent the most significant portion of our business.We operated 199 healthcare centers in 25 states as of June 30, 2011. Other Information The accompanying unaudited consolidated financial statements have been prepared in accordance with our customary accounting practices and accounting principles generally accepted in the United States (“GAAP”) for interim financial statements.In our opinion, the accompanying interim consolidated financial statements are a fair statement of our financial position at June 30, 2011, and our consolidated results of operations and cash flows for the three-month and six-month periods ended June 30, 2011 and 2010, respectively.These statements are unaudited, and certain information and footnote disclosures normally included in our annual consolidated financial statements have been condensed or omitted, as permitted under the applicable rules and regulations of the Securities and Exchange Commission.The accompanying unaudited consolidated financial statements reflect all adjustments, consisting of only normal recurring items.Readers of these statements should refer to our audited consolidated financial statements and notes thereto for the year ended December31, 2010, which are included in our Annual Report on Form 10-K for the year ended December31, 2010 (the “2010 Form 10-K”). The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of significant contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Significant estimates include determination of third-party payor settlements, allowances for doubtful accounts, self-insurance obligations, loss accruals and income taxes. Actual results could differ from those estimates. Recent Accounting Pronouncements The Emerging Issues Task Force of the FASB issued an Accounting Standards Update in August 2010 regarding the balance sheet presentation of medical malpractice claims and similar contingent liabilities and related insurance recoveries.The updated guidance requires the insurance recovery receivable to be presented as a gross asset instead of netting it against the related liability.The updated presentation was effective for us on January 1, 2011, is reflected in the accompanying consolidated balance sheet and has resulted in the reclassification of anticipated insurance recoverables to assets as of January 1, 2011 of $2.1 million and $28.1 million for general and professional liabilities and workers’ compensation liabilities, respectively.There was no impact on our accumulated deficit due to adoption of this new standard.See the Insurance portion of Note 5 – “Commitments and Contingencies” for additional information. The FASB issued an Accounting Standards Update in June 2011 regarding the presentation of comprehensive income within financial statements.GAAP now requires that comprehensive income and its components of net income and other comprehensive income be presented in either (1) a single continuous statement of comprehensive income or (2) two separate but consecutive statements.This new guidance will be effective for us beginning with our March 31, 2012 interim reporting with retrospective presentation. 8 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) Reclassifications Certain reclassifications have been made to the prior period financial statements to conform to the 2011 financial statement presentation.We have reclassified the results of operations of the nurse practitioner services group and one skilled nursing center of our Inpatient Services segment (see Note 4 – “Discontinued Operations”) for all periods presented to discontinued operations within the income statement, in accordance with GAAP. (2)Long-Term Debt and Capital Lease Obligations Long-term debt and capital lease obligations consisted of the following as of the periods indicated (in thousands): June 30, 2011 December 31, 2010 Revolving loans $ - $ - Mortgage notes payable due at various dates through 2042, interest at rates from6.7% to 8.5%, collateralized by real property with carrying values totaling $6.5 million Term loans Capital leases Total long-term obligations Less amounts due within one year ) ) Long-term obligations, net of current portion $ $ The scheduled or expected maturities of long-term obligations as of June 30, 2011, were as follows (in thousands): For the twelve months ending June 30: 2012 $ Thereafter $ We manage interest expense using a mix of fixed and variable rate debt, and, to help manage borrowing costs, we may enter into interest rate swap agreements. Under these arrangements, we agree to exchange, at specified intervals, the difference between fixed and variable interest amounts calculated by reference to an agreed-upon notional principal amount.We also may enter into interest rate cap agreements that effectively limit the maximum interest rate that we pay on an agreed to notional principal amount.We use interest rate hedges to manage interest rate risk related to borrowings.Our intent is to only enter into such arrangements that qualify for hedge accounting treatment in accordance with GAAP.Accordingly, we designate all such arrangements as cash-flow hedges and perform initial and quarterly effectiveness testing using the hypothetical derivative method.To the extent that such arrangements are effective hedges, changes in fair value are recognized through other comprehensive income.Ineffectiveness, if any, would be recognized in earnings. Our credit agreement requires that 50% of our term loans be subject to at least a three-year hedging agreement. To satisfy this requirement, we executed two hedging instruments on January 18, 2011; a two-year interest rate cap and a two-year “forward starting” interest rate swap.The two-year interest rate cap limits our exposure to increases in interest rates for $82.5 million of debt through December 31, 2012.This cap is effective when LIBOR rises above 1.75%, effectively fixing the interest rate on $82.5 million of our term loans at 7.5% for two years.The fee for this interest rate cap arrangement was $0.3 million, which will be amortized to interest expense over the life of the arrangement.The two-year “forward starting” 9 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) interest rate swap effectively converts the interest rate on $82.5 million of our term loans to a fixed rate from January 1, 2013 through December 31, 2014.LIBOR is fixed at 3.185%, making the all-in rate effectively a fixed 8.935% for this portion of the term loans.There was no fee for this swap agreement.Both arrangements qualify for hedge accounting treatment. The fair values of our hedging agreements as presented in the consolidated balance sheets are as follows (in thousands): Derivatives June 30, 2011 December 31, 2010 Balance Sheet Balance Sheet Location Fair Value Location Fair Value Derivatives designated as hedging instruments: Interest rate hedging agreements Other Long-Term Liabilities $ N/A $ - The effect of the interest rate swap agreements on our consolidated comprehensive income, net of related taxes, for the three months ended June 30 is as follows (in thousands): Gain Reclassified from Accumulated Amount of (Loss)/Gain in Other Comprehensive Income Other Comprehensive (Loss)/Income to Income (ineffective portion) Derivatives designated as cash flow hedges: Interest rate hedging agreements $ ) $ $ - $ - The effect of the interest rate swap agreements on our consolidated comprehensive income, net of related taxes, for the six months ended June 30 is as follows (in thousands): Gain Reclassified from Accumulated Amount of (Loss)/Gain in Other Comprehensive Income Other Comprehensive (Loss)/Income to Income (ineffective portion) Derivatives designated as cash flow hedges: Interest rate hedging agreements $ ) $ $ - $ - The amounts stated above for (loss)/gain from changes in the fair value of our hedging agreements are our only sources of other comprehensive (loss)/income, resulting in comprehensive income of $9.3 million and $17.4 million for the three and six months ended June30, 2011, respectively.Comprehensive income for the three and six months ended June 30, 2010 was $11.0 million and $22.2 million, respectively. 10 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) (3)Fair Value of Financial Instruments The estimated fair values of our financial instruments were as follows (in thousands): June 30, 2011 December 31, 2010 Carrying Carrying Amount Fair Value Amount Fair Value Cash and cash equivalents $ Restricted cash $ Long-term debt and capital lease obligations, including current portion $ Interest rate hedging agreements $ $ $ - $ - The cash and cash equivalents and restricted cash carrying amounts approximate fair value because of the short maturity of these instruments. At June 30, 2011 and December 31, 2010, the fair value of our long-term debt, including current maturities, and our interest rate hedging agreements was based on estimates using present value techniques that are significantly affected by the assumptions used concerning the amount and timing of estimated future cash flows and discount rates that reflect varying degrees of risk. GAAP establishes a hierarchy for ranking the quality and reliability of the information used to determine fair values.The applicable guidance requires that assets and liabilities carried at fair value be classified and disclosed in one of the following three categories: Level 1: Unadjusted quoted market prices in active markets for identical assets or liabilities. Level 2: Unadjusted quoted prices in active markets for similar assets or liabilities, unadjusted quoted prices for identical or similar assets or liabilities in markets that are not active, or inputs other than quoted prices that are observable for the asset or liability. Level 3: Unobservable inputs for the asset or liability. We endeavor to utilize the best available information in measuring fair value.The following tables summarize the valuation of our financial instruments by the above pricing levels as of June 30, 2011 and December31, 2010, respectively (in thousands): June 30, 2011 Unadjusted Quoted Significant Other Market Prices Observable Inputs Total (Level 1) (Level 2) Interest rate hedging agreements – liability $ $ - $ December 31, 2010 Unadjusted Quoted Significant Other Market Prices Observable Inputs Total (Level 1) (Level 2) Restricted cash – money market funds $ $ $ - We currently have no other financial instruments subject to fair value measurement on a recurring basis. 11 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) (4) Discontinued Operations The results of operations of assets to be disposed of, disposed assets and the losses related to these divestitures have been classified as discontinued operations for all periods presented in the accompanying consolidated income statements as their operations and cash flows have been (or will be) eliminated from our ongoing operations and we will not have any significant continuing involvement in their operations after their disposal. During the six months ended June 30, 2011, we developed plans to dispose of a Maryland skilled nursing center in our Inpatient Services segment, whose results have been reclassified to discontinued operations for all periods presented in accordance with GAAP. The subsequent disposition, which was effective on August 1, 2011, resulted in cash proceeds to us of $1.8 million, net of the payoff of the $5.2 million mortgage payable for the center. A summary of the discontinued operations for the periods presented is as follows (in thousands): For the Three Months Ended June 30, 2011 June 30, 2010 Inpatient Inpatient Services Other Total Services Other Total Net operating revenues $ $ - $ $ $ - $ Loss from discontinued operations, net (1) $ ) $ (9 ) $ ) $ ) $ ) $ ) (1)Net of related tax benefit of $289 and $205, respectively For the Six Months Ended June 30, 2011 June 30, 2010 Inpatient Inpatient Services Other Total Services Other Total Net operating revenues $ $ - $ $ $ - $ Loss from discontinued operations, net (1) $ ) $ ) $ ) $ ) $ ) $ ) (1)Net of related tax benefit of $524 and $414, respectively (5)Commitments and Contingencies (a) Insurance We self-insure for certain insurable risks, including general and professional liabilities, workers' compensation liabilities and employee health insurance liabilities, through the use of self-insurance or retrospective and self-funded insurance policies and other hybrid policies, which vary by the states in which we operate. There is a risk that amounts funded to our self-insurance programs may not be sufficient to respond to all claims asserted under those programs. Insurance reserves represent estimates of future claims payments.This liability includes an estimate of the development of reported losses and losses incurred but not reported.Provisions for changes in insurance reserves are made in the period of the related coverage.An independent actuarial analysis is prepared twice a year to assist management in determining the adequacy of the self-insurance obligations booked as liabilities in our financial statements.The methods of making such estimates and establishing the resulting reserves are reviewed periodically and are based on historical paid claims information and nationwide nursing home trends. Any adjustments resulting from such reviews are reflected in current earnings. Claims are paid over varying periods, and future payments may be different than the estimated reserves. 12 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) We evaluate the adequacy of our self-insurance reserves on a quarterly basis and perform detailed actuarial analyses semi-annually in the second and fourth quarters. The analyses use generally accepted actuarial methods in evaluating the workers’ compensation reserves and general and professional liability reserves.For both the workers’ compensation reserves and the general and professional liability reserves, those methods include reported and paid loss development methods, expected loss method and the reported and paid Bornhuetter-Ferguson methods.Reported loss methods focus on development of case reserves for incurred losses through claims closure.Paid loss methods focus on development of claims actually paid to date.Expected loss methods are based upon an anticipated loss per unit of measure.The Bornhuetter-Ferguson method is a combination of loss development methods and expected methods. The foundation for most of these methods is our actual historical reported and/or paid loss data, over which we have effective internal controls.We utilize third-party administrators (“TPAs”) to process claims and to provide us with the data utilized in our semi-annual actuarial analyses.The TPAs are under the oversight of our in-house risk management and legal functions.The purpose of these functions is to properly administer the claims so that the historical data is reliable for estimation purposes.Case reserves, which are approved by our legal and risk management departments, are determined based on our estimate of the ultimate settlement of individual claims.In instances where our historical data are not statistically credible, stable, or mature, we supplement our experience with skilled nursing industry benchmark reporting and payment patterns. The use of multiple methods tends to eliminate any biases that one particular method might have.Management’s judgment based upon each method’s inherent limitation is applied when weighting the results of each method.The results of each of the methods are estimates of ultimate losses which include the case reserves plus an estimate for future development of these reserves based on past trends, and an estimate for losses incurred but not reported. These results are compared by accident year, and an estimated unpaid loss and allocated loss adjustment expense is determined for the open accident years based on judgment reflecting the range of estimates produced by the methods. 13 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) Activity in our professional liability and workers’ compensation self-insurance reserves as of and for the periods ended June 30, 2011 and 2010 is as follows (in thousands): Professional Workers’ Liability Compensation Total Balance as of January 1, 2010 $ $ $ Current year provision, continuing operations Current year provision, discontinued operations 43 54 97 Claims paid, continuing operations (4,219 ) (4,555 ) (8,774 ) Claims paid, discontinued operations (563 ) (633 ) (1,196 ) Amounts paid for administrative services and other (850 ) (1,696 ) (2,546 ) Balance as of March 31, 2010 $ $ $ Current year provision, continuing operations Current year provision, discontinued operations 43 54 97 Claims paid, continuing operations (3,605 ) (3,906 ) (7,511 ) Claims paid, discontinued operations (1,553 ) (690 ) (2,242 ) Amounts paid for administrative services and other (724 ) (1,620 ) (2,344 ) Balance as of June 30, 2010 $ $ $ For the Three Months Ended For the Six Months Ended June 30, 2011 June 30, 2011 Professional Workers’ Professional Workers’ Liability Compensation Total Liability Compensation Total Gross balance, beginning of period $ Less: anticipated insurance recoveries (2,100 ) (28,100 ) (30,200 ) (2,100 ) (28,100 ) (30,200 ) Net balance, beginning of period $ Current year provision, continuing operations Current year provision, discontinued operations 90 75 Claims paid, continuing operations (9,416 ) (4,206 ) (13,622 ) (18,944 ) (8,907 ) (27,851 ) Claims paid, discontinued operations (241 ) (340 ) (581 ) (574 ) (672 ) (1,246 ) Amounts paid for administrative services and other (800 ) (1,668 ) (2,468 ) (1,609 ) (3,412 ) (5,021 ) Net balance, end of period $ Plus: anticipated insurance recoveries Gross balance, end of period $ The anticipated insurance recoveries relate primarily to our workers’ compensation programs associated with policy years 1996 through 2001 where the claim losses have exceeded the policies' aggregate retention limits. Obligations above these retention limits are covered by our excess insurance carriers, which all have carrier ratings of at least “A,” “XIV” or better. 14 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) A summary of the assets and liabilities related to insurance risks at June 30, 2011 and December 31, 2010 is as indicated below (in thousands): June 30, 2011 December 31, 2010 Professional Workers’ | Professional Workers’ Liability Compensation Total | Liability Compensation Total Assets: | Restricted cash (1) | Current $ $ $ | $ $ $ Non-current - - -
